UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7028


WILLIAM MCGURGAN,

                       Petitioner – Appellant,

          v.

WARDEN,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.  Robert W. Twomble,
Magistrate Judge. (1:16-cv-00111-IMK-RWT)


Submitted:   November 28, 2016             Decided:   December 15, 2016


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William McGurgan, Appellant Pro Se. Laura Young, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William McGurgan appeals the order of the magistrate judge

denying     as    moot    his     motion    for    leave     to    proceed    without

prepayment of fees.             We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             McGurgan v. Warden, No. 1:16-cv-00111-

IMK-RWT (N.D.W. Va. July 20, 2016).                  Leave to proceed in forma

pauperis is granted.            We dispense with oral argument because the

facts   and      legal   contentions       are    adequately      presented    in   the

materials     before     this    court     and    argument   would    not     aid   the

decisional process.             The motion for appointment of counsel is

denied.

                                                                              AFFIRMED




                                            2